EXHIBIT 21.1 LIST OF SUBSIDIARIES AND THEIR COUNTRY OR STATE OF INCORPORATION/ORGANIZATION Name of Subsidiary State/Country of Incorporation or Organization Percentage of Voting Securities Owned by Immediate Parent Hampshire Brands, Inc. (formerly Hampshire Designers, Inc.) Delaware 100% Keynote Services, Limited Hong Kong 100% Scott James, LLC Delaware 100% Hampshire Sub II, Inc. (formerly Item-Eyes, Inc.) Delaware 100% SB Corporation Delaware 100% Hampshire Sub, Inc. (formerly Shane Hunter, Inc.) Delaware 100% Marisa Christina, Incorporated Delaware 100% Marisa Christina Apparel, Inc. Delaware 100% C.M. Marisa Christina (H. K.), Limited Hong Kong 100% Hampshire International, LLC Delaware 100% Rio Garment S.A. Honduras 50%* *The remaining 50% of the voting securities of Rio Garment S.A. are owned directly by Hampshire Group, Limited.
